Citation Nr: 0719664	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  04-20 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to restoration of a 20 percent rating for 
service-connected status post left shoulder separation.

2.  Entitlement to a rating in excess of 10 percent for 
service-connected status post left shoulder separation for 
the period from May 1, 2004 to the present.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran served on active duty from September 1985 to 
December 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision in 
which the RO proposed reducing the veteran's rating for his 
service-connected status post left shoulder separation from 
20 percent to 10 percent.  In October 2003, the veteran filed 
a notice of disagreement (NOD) concerning the proposed 
reduction.  

In December 2003, the veteran testified during a hearing 
before a Rating Veterans Service Representative (RVSR) at the 
RO; a transcript of the hearing is of record.

In a February 2004 rating decision, the RO implemented the 
reduction, effective May 1, 2004.  The veteran filed a NOD 
concerning the reduction in February 2004.  A statement of 
the case (SOC) was issued in May 2004, and the veteran filed 
a substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) during the same month.

As a final preliminary matter, the Board notes that the 
veteran's rating reduction arose in response to his claim for 
an increased rating for his service-connected status post 
left shoulder separation disability in June 2003.  While the 
RO characterized the issue on appeal simply as entitlement to 
restoration of a 20 percent rating for service-connected 
status post left shoulder separation, the Board notes that 
the RO clearly considered and adjudicated the veteran's 
claims for restoration of a 20 percent rating for service-
connected status post left shoulder separation (see the 
October 2003 and February 2004 rating decisions) and for a 
rating in excess of 10 percent for service-connected status 
post left shoulder separation (see the May 2004 SOC).  In 
light of the evidence of record, and to give the veteran 
every consideration in connection with the appeal, the Board 
will characterize the veteran's appeal as encompassing both 
the increased rating claim and claim for restoration, as set 
forth on the title page of this decision. 

The Board's decision on the claim for restoration of a 20 
percent rating for service-connected status post left 
shoulder separation is set forth below.  For the reasons 
expressed below, the claim for a rating in excess of 10 
percent for service-connected status post left shoulder 
separation, for the period from May 1, 2004 to the present, 
is being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for restoration has been accomplished.

2.  In a June 2000 rating decision, the RO assigned a 20 
percent rating for the veteran's service-connected status 
post left shoulder separation, effective July 23, 1999; the 
evaluation was based on an April 2000 VA examination report.

3.  Following a VA examination in September 2003, the RO 
proposed reducing the rating for veteran's service-connected 
status post left shoulder separation from 20 percent to 10 
percent in an October 2003 rating decision.  In a February 
2004 rating decision, the RO implemented the reduction, 
effective May 1, 2004.

4.  When compared with medical findings that formed the basis 
for the 20 percent rating, the September 2003 VA examination 
report and the report of the October 2003 private 
rehabilitation evaluation reflect overall improvement in the 
veteran's service-connected status post left shoulder 
separation.



CONCLUSION OF LAW

The criteria for restoration of the 20 percent rating for 
service-connected status post left shoulder separation have 
not been met.  38 U.S.C.A. §§ 1155, 5107, 5112(b)(6) (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.105(e), 3.159, 
3.344(c), 4.1, 4.7, 4.71a, Diagnostic Codes 5010, 5201, 5203 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify the veteran of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in an October 2003 letter, accompanying the 
October 2003 rating decision proposing the rating reduction 
and sent before the reduction was effectuated by the February 
2004 rating decision, the RO notified the appellant of the 
reasons for the reduction of his 20 percent rating, discussed 
the evidentiary requirements and basis for reduction of his 
20 percent rating, and also asked him to send the RO any 
evidence to show that that his rating should not be reduced.  
With respect to the fourth requirement under Pelegrini, the 
Board notes that the appellant has not explicitly been 
advised to provide any evidence in his possession that 
pertains to his claim.  However, the claims file reflects 
that the appellant has submitted and/or identified evidence 
in support of his claim.  Given that fact, as well as the 
RO's instructions to him, the Board finds that the appellant 
has, effectively, been put on notice to provide any evidence 
in his possession that pertains to the claim.  Accordingly, 
on these facts, the RO's omission is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board does not have the 
authority to consider harmless error).  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, private treatment records, the 
reports of April 2000 and September 2003 VA examinations, and 
various statements and hearing testimony of the veteran.  

In summary, in connection with the RO's consideration of the 
veteran's claim for restoration of a 20 percent rating for 
his service-connected left shoulder disability, the duties 
imposed by the VCAA have been considered and satisfied.  
Through notice from the RO, the veteran and his 
representative have been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of this matter, at this juncture.  
See Mayfield, 20 Vet. App. at 543   See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Pursuant to a June 2000 rating, the RO increased the rating 
for the veteran's service-connected left shoulder disability 
to 20 percent under Diagnostic Codes 5203-5201, effective 
July 23, 1999.  Evidence used in rendering this decision 
consisted of an April 2000 VA QTC examination report which 
notes subjective complaints of left shoulder pain and 
weakness which limits activities when symptoms occur.  The 
QTC examiner diagnosed of status post left shoulder injury 
with residuals of decreased range of motion with pain and 
soft tissue calcification as seen on x-ray.  On left shoulder 
range of motion testing, the veteran exhibited pain with all 
ranges of motion, recorded as flexion to 90 degrees, 
abduction to 90 degrees, external rotation to 45 degrees, and 
internal rotation to 45 degrees.

In June 2003, the veteran filed a claim seeking a higher 
rating for his service-connected left shoulder disability.  A 
May 2000 treatment report from the April 2004 VA QTC examiner 
was associated with the file in 2003.  The May 2000 report 
shows that the veteran complained of pain, weakness, 
stiffness, inflammation, lack of endurance, and loss of 
motion in his left shoulder during examination.  The veteran 
further indicated that he has intermittent flare-ups brought 
on by exercise and work that temporarily reduce or stop his 
activities.  The QTC examiner listed a diagnosed of 
separation of the acromioclavicular joint.  

Thereafter, in September 2003, the veteran was afforded 
another VA examination, during which he detailed that he 
experiences soreness in the AC joint that increases with any 
lengthy or heavy overhead use, especially with weightlifting.  
The veteran further indicated that he infrequently uses pain 
medication, moderates the degree of his weightlifting, and 
does not experience any interference with his employment. The 
examiner noted that the veteran's distal left clavicle 
appeared to be shortened and that the AC joint that was 
slightly tender on palpation.   On left shoulder range of 
motion testing, the veteran exhibited complete range of 
motion with flexion to 180 degrees, abduction to 180 degrees, 
external rotation to 90 degrees, and internal rotation to 90 
degrees.  A September 2003 X-ray report listed an impression 
of postsurgical and posttraumatic changes as well as noted 
findings of calcification within the coracoclavicular 
ligament area with no fractures or dislocations.  The VA 
examiner diagnosed of status post acromioclavicular joint 
separation with surgical dissection of the distal clavicle on 
the left side.  

A South Carolina Vocational Rehabilitation Department 
evaluation report dated in October 2003 showed complaints of 
left shoulder pain with heavy use of the shoulder for work.

In an October 2003 rating decision, the RO proposed reducing 
the veteran's evaluation for his service-connected status 
post left shoulder separation from 20 percent to 10 percent 
under Diagnostic Codes 5010-5201.  

In the December 2003 hearing transcript, the veteran 
disagreed with the proposed reduction, indicating that his 
left shoulder mobility had decreased and that he could not 
raise his hand over his head.  In a February 2004 rating 
decision, the RO implemented the reduction of the veteran's 
disability rating from 20 percent to 10 percent, effective 
May 1, 2004.  

Initially, the Board notes that this claim is not a claim for 
an increased rating. Rather, it is a claim for restoration of 
benefits.  See Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
The Board notes that the evidence does not indicate, nor does 
the veteran contend, noncompliance with the procedural 
requirements for rating reductions.  See 38 C.F.R. § 
3.105(e).  Under these circumstances, the Board will only 
focus its analysis on whether the reduction was warranted.

For reductions in rating to be properly accomplished, 
specific requirements must be met.  See 38 C.F.R. § 3.344 
(2006); see also Dofflemyer v. Derwinski, 2 Vet. App. 277 
(1992).  The Board notes that the provisions of 38 C.F.R. §§ 
3.344(a) and (b), which govern reductions of rating in effect 
for five or more years, do not apply in this case because the 
20 percent rating for the veteran's service-connected status 
post left shoulder separation was in effect for less than 
five years.  As regards disability ratings in effect for less 
than five years, adequate reexamination that discloses 
improvement in the condition will warrant reduction in 
rating.  See 38 C.F.R. § 3.344(c).  Improvement may be gauged 
by medical findings in conjunction with the diagnostic code 
pursuant to which the disability is rated.

In considering the propriety of a reduction, the Board must 
focus on the evidence available to the RO at the time the 
reduction was effectuated; post-reduction medical evidence 
may be considered only in the context of considering whether 
actual improvement was demonstrated.  Cf. Dofflemyer, 2 Vet. 
App. at 281-282.

The veteran's status post left shoulder separation (minor 
extremity), has been evaluated under Diagnostic Codes 5010, 
5201, and 5203.

Under Diagnostic Code 5010, traumatic arthritis is rated as 
degenerative arthritis (established by x-ray) under 
Diagnostic Code 5003, which in turn, is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (here, Diagnostic 
Code 5201).  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
assignable for each major joint or group of minor joints 
affected by limitation of motion.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating will be 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006).

Under Diagnostic Code 5201, when the minor extremity is 
involved, a rating of 20 percent is assigned for limitation 
of the minor arm between shoulder level and midway between 
the side and the shoulder.  The assignment of a 30 percent 
rating requires limitation of motion to 25 degrees or less 
from the side.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201 
(2006).

Under Diagnostic Code 5203, impairment of the clavicle or 
scapula may be rated based on impairment of function of the 
contiguous joint or on the basis of malunion, nonunion or 
dislocation.  Malunion of the clavicle or scapula warrants a 
10 percent rating.  Nonunion of the minor clavicle or scapula 
warrants a 10 percent rating if there is no loose motion or a 
20 percent rating if there is loose movement. Dislocation of 
the minor clavicle or scapula warrants a 20 percent rating.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5203 (2006).

In this case, when the September 2003 VA examination report 
(along with the October 2003 private evaluation report) are 
compared with the April 2000 VA examination report that 
formed the basis for the 20 percent rating, improvement in 
the veteran's left shoulder disability is demonstrated.  
Objective medical findings indicate that the veteran was 
clearly able to exhibit complete range of motion above left 
shoulder level.  Further, different symptomatology is 
reported between the April 2000 and the September 2003 
examinations.  In the September 2003 report, the veteran was 
noted to have complete left shoulder range of motion and 
specifically indicated that he infrequently uses pain 
medication and does not experience any interference with his 
employment

In light of the noted improvements indicating that limitation 
of the left minor arm between shoulder level and midway 
between the side and the left shoulder was no longer present, 
the RO appropriately determined that rating a 10 percent 
rating was proper.  The Board has also considered the 
veteran's assertions regarding entitlement to restoration for 
his 20 percent rating for service-connected status post left 
shoulder separation; however, as indicated above, objective 
findings showing medical improvement supporting the reduction 
have been shown.

As indicated above, in this case, the Board finds that the 
evidence of record demonstrates overall improvement in the 
veteran's service-connected left shoulder disability (the 
applicable standard for ratings in effect for less than five 
years), the Board must conclude that the reduction in rating 
from 20 percent to 10 percent was proper, and that 
restoration of the 20 percent rating is not warranted.  See 
38 C.F.R. § 3.344(c); Dofflemyer, 2 Vet. App. at 251-252.


ORDER

Restoration of a 20 percent rating for service-connected 
status post left shoulder separation is denied.


REMAND

The Board's review of the claims file reveals that additional 
development of the claim for a rating in excess of 10 percent 
for service-connected status post left shoulder separation, 
for the period from May 1, 2004 to the present, is warranted.

The Board notes that the medical findings of record 
pertaining to the veteran's service-connected status post 
left shoulder separation do not provide an accurate portrayal 
as to the current severity of this disability for the time 
period from May 1, 2004 to the present.  As previously noted, 
the veteran's left shoulder disability is presently rated as 
10 percent disabling under 38 C.F.R. §4.71a, Diagnostic Codes 
5010-5201, for limitation of motion of the arm.  
Comprehensive findings as to limitation of motion with 
documentation of any additional loss in range of motion due 
to any of the factors set forth in DeLuca v. Brown, 8 Vet. 
App. 202, 205-207 (1995) as well as 38 C.F.R. §§ 4.40 and 
4.45 are not included the record, more specifically the 
September 2003 VA examination report.  These findings are 
essential to evaluating the veteran's left shoulder 
disability under Diagnostic Codes 5010-5201.

As the current record does not include sufficient medical 
information to resolve the question remaining on appeal (see 
38 U.S.C.A. § 5103A), the Board finds that further VA 
examination-with specific findings responsive to the 
applicable rating criteria, as well as 38 C.F.R. §§ 4.40, 
4.45, and DeLuca-is needed to fully and fairly evaluate the 
veteran's claim for a higher rating.  

Hence, the RO should arrange for the veteran to undergo VA 
examination, by a physician, at an appropriate VA medical 
facility.  The veteran is hereby notified that failure to 
report to the scheduled examination, without good cause, 
shall result in denial of the claim for a higher rating.  See 
38 C.F.R. § 3.655(b) (2006).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
veteran fails to report to the scheduled examination, the RO 
should obtain and associate with the claims file (a) 
copy(ies) of the notice(s) of the examination sent to him by 
the pertinent VA medical facility.

Prior to arranging for the veteran to undergo further any 
examination, the RO should give the veteran another 
opportunity to provide information and/or evidence pertinent 
to the claim for increase,  explaining that he has a full 
one-year period for response.  See 38 U.S.C.A. § 5103 
(b)(1)(West 2002); but see also 38 U.S.C.A. § 5103(b)(3)) 
(West Supp. 2006) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  The RO should request that 
the veteran submit all pertinent evidence in his possession, 
and ensure that its letter to him meets the requirements of 
the decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), particularly as regards disability rating and 
effective date (two of the five elements of a claim for 
service connection), as appropriate.

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2006).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Therefore, in addition to complying with the specific actions 
requested below, the RO should also take any other 
notification and/or development action required by the VCAA 
prior to adjudicating the claim for a rating in excess of 10 
percent for service-connected status post left shoulder 
separation for the period from May 1, 2004 to the present.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal that is not currently of 
record.

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit, to specifically 
include notice as to the evidence need to 
support his claim for a rating in excess 
of 10 percent for service-connected 
status post left shoulder separation for 
the time period from May 1, 2004 to the 
present.  

The RO should request that the veteran 
submit all evidence in his possession, 
and ensure that its letter meets the 
requirements of Dingess/Hartman, cited to 
above, particularly, as regards 
disability rating and effective date (as 
appropriate).  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran that the 
records were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

3.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA orthopedic examination of his left 
shoulder, by a physician.  The entire 
claims file must be made available to the 
physician designated to examine the 
veteran, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies (to include X-rays, as well as 
range of motion studies, reported in 
degrees) should be accomplished, and all 
clinical findings should be reported in 
detail.

Regarding the latter, the examiner should 
indicate whether, during the examination, 
there is objective evidence of pain on 
motion, weakness, excess fatigability, 
and/or incoordination associated with the 
left shoulder.  If pain on motion is 
observed, the examiner should indicate 
the point at which pain begins.  In 
addition, after considering the veteran's 
documented medical history and 
assertions, the examining physician 
should indicate whether, and to what 
extent, the veteran experiences likely 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups and/or with repeated use; to 
the extent possible, the examiner should 
express any such additional functional 
loss in terms of additional degrees of 
limited motion.

The examiner should set forth all 
examination findings, together with the 
complete rationale for the opinions 
expressed, in a printed (typewritten) 
report.

4.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination sent to 
him by the pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for a 
rating in excess of 10 percent for the 
service-connected status post left 
shoulder separation for the period from 
May 1, 2004 to the present.  If the 
veteran fails to report to the scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO should 
consider the claim in light of all 
pertinent evidence and legal authority.

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
JACQUELINE E MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


